

115 HR 2157 IH: Outer Continental Shelf Energy Access Now Act
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2157IN THE HOUSE OF REPRESENTATIVESApril 26, 2017Mr. Brat (for himself, Mr. Meadows, Mr. McKinley, Mr. Jody B. Hice of Georgia, Mr. McClintock, Mr. LaMalfa, Mr. Franks of Arizona, Mr. Olson, Mr. Palmer, Mr. Graves of Louisiana, Mr. Gosar, Mr. Duncan of South Carolina, Mr. Westerman, Mr. Loudermilk, Mr. Rouzer, Mr. Biggs, Mr. Labrador, Mr. Burgess, Mr. Scalise, Mr. Lamborn, Mr. Guthrie, Mr. Wittman, and Mr. Babin) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to limit the authority of the President to withdraw
			 areas from oil and gas leasing, and for other purposes.
	
 1.Short titleThis Act may be cited as the Outer Continental Shelf Energy Access Now Act or the OCEAN Act . 2.Limitation of authority of the President to withdraw areas of the Outer Continental Shelf from oil and gas leasing (a)Withdrawals (1)LimitationSection 12 of the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended—
 (A)by amending subsection (a) to read as follows:  (a)Limitation on withdrawals (1)In generalExcept as otherwise provided in this section, no unleased lands of the outer Continental Shelf may be withdrawn from disposition except by statute.
 (2)National marine sanctuariesThe President may withdraw from disposition any of the unleased lands of the outer Continental Shelf located in a national marine sanctuary designated in accordance with the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.) or by statute, by issuance of a rule in accordance with section 553 of title 5, United State Code.
								; and
 (B)in subsection (c), by adding at the end the following: Any suspension of operations under this subsection shall be for a period of not more than 90 days, and may be renewed one or more times for an additional period of not more than 90 days..
 (2)Existing withdrawalsAny withdrawal before the date of the enactment of this Act under section 12(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341), other than a withdrawal of an area in a national marine sanctuary established in accordance with the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.) or in a national monument declared under the Act of June 8, 1906 (ch. 3060; 34 Stat. 225), or chapter 3203 of title 54, United States Code, shall have no force or effect.
				(b)Termination of authority To establish marine national monuments
 (1)Termination of authoritySection 320301 of title 54, United States Code, is amended by adding at the end the following:  (e)Limitation on marine areasNotwithstanding subsections (a) and (b), the President may not declare or reserve any ocean waters (as such term is defined in section 3 of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1402)) or lands beneath ocean waters as a national monument..
 (2)Existing monuments not affectedNothing in this subsection affects any national monument declared before the date of the enactment of this Act.
				